Exhibit 10.2
AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE
THIS AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this “Amendment”) is
entered into as of January 14, 2011 by and among BAY CITY CAPITAL FUND IV
CO-INVESTMENT FUND, L.P. (“Investor”) and VIA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”). Investor and the Company are sometimes referred to
in this Amendment, individually, as a “Party” and, collectively, as the
“Parties.”

1.   Amendment of Note. The Parties hereby agree to amend that certain
Promissory Note, dated March 26, 2010, made and issued by the Company to
Investor under that certain Note and Warrant Purchase Agreement dated as of
March 26, 2010, which Promissory Notes were amended and restated on November 15,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Note”), as follows: the phrase “December 31, 2010” in subclause
(i) of Section 4 of the Note is hereby deleted in its entirety and replaced with
“June 30, 2011.”

2.   Survival. Except as expressly modified hereby, all of the provisions of the
Note remain in full force and effect and shall be unaffected by this Amendment.

3.   Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. This Amendment or any
counterpart may be executed and delivered by facsimile or email with scan
attachment copies or pdf, each of which shall be deemed an original.

[Signature Page Follows]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

                  COMPANY:    
 
                VIA PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Karen S. Wright
 
Name: Karen S. Wright    
 
      Title: VP Finance, Controller    
 
                Address:    
 
                VIA Pharmaceuticals, Inc.         750 Battery Street, Suite 330
        San Francisco, California 94111         Attention: Vice President,
Controller         Facsimile: (415) 283-2214         Electronic mail:        
Karen.Wright@viapharmaceuticals.com    

[Signature page to Note Amendment]

 

 



--------------------------------------------------------------------------------



 



                      INVESTOR:    
 
                    BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P.,    
 
                    By:   Bay City Capital Management IV LLC, its general
partner    
 
                    By:   Bay City Capital LLC, its manager    
 
                    By:   /s/ Fred Craves                  
 
      Name:   Fred Craves    
 
      Title:   Managing Director    
 
                    Address:

Bay City Capital Fund IV, L.P.         750 Battery Street, Suite 400         San
Francisco, California 94111         Attention: Managing Director        
Facsimile:         Electronic mail:    

[Signature page to Note Amendment]

 

 